Exhibit 10.6

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMEDMENT TO CREDIT AGREEMENT (the “Amendment”), dated as of March 30,
2015, is entered into by and among:

(1) HIE RETAIL, LLC, a Hawaii limited liability company (the “Borrower”);

(2) BANK OF HAWAII, AMERICAN SAVINGS BANK, F.S.B., and CENTRAL PACIFIC BANK,
(collectively, the “Lenders”); and

(3) BANK OF HAWAII, as administrative agent and as collateral agent for the
Lenders (“Agent”).

RECITALS

A. The Borrower, Lenders and Agent entered into a Credit Agreement dated as of
November 14, 2013 (the “Credit Agreement”).

B. The parties have agreed to clarify and amend the Credit Agreement as provided
herein.

C. Capitalized terms not specifically defined in this Amendment shall have the
same meanings as set forth in the Credit Agreement.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereto agree as follows:

1. Section 1.01 of the Credit Agreement is hereby amended by adding a new
definition in the appropriate alphabetical order to read as follows:

“Related Person” shall mean, as to Borrower or any of its Subsidiaries, (a) a
Person that directly or indirectly holds any Equity Securities of Borrower or
its Subsidiaries or their respective Subsidiaries or Affiliates, and (b) a
Person whose Equity Securities (or any portion thereof) are held directly or
indirectly by a Person who also directly or indirectly holds any of the Equity
Securities of Borrower or its Subsidiaries or any of their respective
Subsidiaries or Affiliates; provided that neither (i) those Persons who hold
less than ten percent (10%) of the Equity Securities of Par Petroleum
Corporation, a Delaware corporation, and who are not otherwise an Affiliate of
the Borrower or any of its Subsidiaries (“Nominal Par Shareholders”), nor
(ii) any other Persons (excluding Par Petroleum Corporation and its Subsidiaries
and Affiliates) in which Nominal Par Shareholders (but not a Related Person)
directly or indirectly hold Equity Securities as described in preceding clause
(b), shall be considered a “Related Person”.

 

1



--------------------------------------------------------------------------------

2. Section 5.02(j) of the Credit Agreement is hereby amended in its entirety to
read as follows:

(j) Transactions With Related Persons or Affiliates. Except as set forth on
Schedule 5.02(i), neither Borrower nor any of its Subsidiaries shall enter into
any Contractual Obligation with any Related Person or Affiliate or engage in any
other transaction with any Related Person or Affiliate (including without
limitation the purchase of fuel from Hawaii Independent Energy, LLC) other than
in the ordinary course of business and in all material respects upon terms at
least as favorable to Borrower or such Subsidiary as could be obtained in an
arm’s length transaction with unaffiliated and unrelated Persons. In addition,
except for the obligation to pay Hawaii Independent Energy, LLC for fuel that
has been delivered to Borrower or its Subsidiaries pursuant to transactions of
the type described above, which purchase obligations may be in excess of
$1,000,000 at any time, Borrower and its Subsidiaries shall not engage in any
transactions with Related Persons or Affiliates in an amount outstanding on the
consolidated balance sheet at any time in excess of $1,000,000.00. In no event
may Borrower or any of its Subsidiaries prepay to a Related Person or Affiliate
the cost of fuel not delivered.

3. A new Section 5.02(l) is hereby added to the Credit Agreement to read as
follows:

(l) Separate Identity. Neither Borrower nor any of its Subsidiaries shall fail
to correct any known misunderstandings of any Person regarding the separate
identity of Borrower or its Subsidiaries, or fail either to hold itself out to
the public as a legal entity separate and distinct from any other Person, or
fail to conduct its business solely in its own name in order not (i) to mislead
any other Person as to the entity with which such other Person is transacting
business, or (ii) to suggest that Borrower or any of its Subsidiaries is
responsible for the debts of any other Person (including any of its Affiliates
or Related Persons).

4. Solely for purposes of the calculation of Fixed Charges for calendar years
2014 and 2015, a cash distribution of up to $7,500,000.00 made by Borrower to
Holdings on March 30, 2015 shall be treated as having been made as a cash
distribution in the fourth quarter of 2014.

5. The parties hereto further agree as follows:

a. Nothing in this Amendment shall be construed or deemed to affect or
jeopardize the enforceability of the Credit Documents, nor to affect or
jeopardize the liens or obligations created thereunder.

b. Except as specifically amended hereby, all other terms, conditions, and
provisions contained in the Credit Agreement shall remain in full force and
effect and unchanged.

c. Borrower represents to each Lender and the Agent that it has full power to
undertake the modification of the Credit Agreement as provided in this Amendment
and the person executing and delivering this Amendment on its behalf has full
power to execute and deliver this Amendment on behalf of Borrower

 

2



--------------------------------------------------------------------------------

d. This Amendment is binding upon, and shall inure to the benefit of, the
parties hereto and their respective successors and assigns.

e. The parties hereto agree that this Amendment may be executed in counterparts,
each of which shall be deemed an original, and said counterparts shall together
constitute one and the same agreement, binding all of the parties hereto,
notwithstanding all of the parties are not signatory to the original or same
counterparts. For all purposes, including, without limitation, delivery of this
Amendment, duplicate unexecuted and unacknowledged pages of the counterparts may
be discarded and the remaining pages assembled as one document.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, the Lenders and Agent have caused this First
Amendment to Credit Agreement to be executed as of the day and year first above
written.

 

BANK OF HAWAII, as Agent By  

/s/ Roderick Peroff

  Name:   Tittle: BANK OF HAWAII, as Lender By  

/s/ Roderick Peroff

  Name:   Title: AMERICAN SAVINGS BANK, F.S.B., as Lender By  

/s/ Edward Chin

  Edward Chin, First Vice President CENTRAL PACIFIC BANK, as Lender By  

/s/ Michael Militar

  Name: Michael Militar   Title: Vice President HIE RETAIL, LLC, as Borrower By
 

/s/ Geoffrey Beal

  Name: Geoffrey Beal   Title: Vice President and Treasurer